            Case 5:09-cr-00113-C Document 78 Filed 02/26/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

ROOM 1210, U. S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102

Date: February 26, 2019

UNITED STATES OF AMERICA,                        )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )      Case No. CR-09-113-M
                                                 )
DONALD RAY HASTINGS,                             )
                                                 )
        Defendant.                               )


ENTER ORDER:

Case transferred to                       Judge Robin J. Cauthron

HEREAFTER, PLEASE REFER TO CASE AS                           CR-09-113-C

Please note that for future filings in this case, the letter at the end of the number should
now be a “C” rather than an "M". This is important to insure the prompt distribution of
pleadings to the proper judge.


By direction of Chief Judge Joe Heaton, we have entered the above enter order.

                                                 Carmelita Reeder Shinn, Clerk


                                                 By:    s/Kathy Spaulding
                                                        Deputy Clerk
